Title: To Benjamin Franklin from William Parsons, 26 January 1756
From: Parsons, William
To: Franklin, Benjamin


This Morning Mr. Horsfield sent 2 Waggons here for Bread and I have delivered 24 Barrels to them being as much as they could load. There is yet remaining here 8 Barrels of Bread; the Rimains of one Barrel of Pork and part of a Cask of Fish and about 25 or 30 Gallons of Rum in the Hogshead. Mr. Horsfield tells me that their Cooper has no House to work in and cant furnish the 5 Gallon Cags which I applied to the Brethren for. So that I see no way of sending any Rum to the Capts. Trump and Aston but in a Waggon (except Mr. Morgan sends up some filled with Rum, which I desired him to do when he next sent any Rum this Way) or else a Waggon must go on purpose, which is hardly worth the while for the Rum only.
Capt. Martin, I hear, has been sick of a Pleurisey near a Week past and it is doubted if he will recover. I am the more concerned about him as I think him much more to be confided in than any of the Rest. I wish it was possible for me to be any way helpful to you nothing would give me greater pleasure. Please to give my Compliments to all the Gentlemen with you. I am Dear Sir Your most humble Servant
Wm: Parsons
 Addressed: For / Benjamin Franklin Esquire / Commander in Chief of all the / Forces in Northampton County / To the Care of Timothy Horsfield Esqr. / at Bethlehem